Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERLDALE DIVISION

                                           CASE NO:

  ZOILA HAON, on behalf of herself
  and all others similarly situated,
         Plaintiff
   vs.
  AROMA MARKET AND CATERING, INC.
  a Florida Profit Corporation, AROMA BOCA, INC.,
  a Florida Profit Corporation, MEIR YALOZ, individually
  and GIL RIBAK, individually,

          Defendants.
                                               /

                             COLLECTIVE ACTION COMPLAINT

         Plaintiff, ZOILA HAON, (“HAON” OF “Plaintiff”), by and through her undersigned
  counsel, files this, Collective Action Complaint for Damages against Defendants, AROMA
  MARKET AND CATERING, INC., a Florida for-profit corporation, (hereinafter “AROMA
  MARKET”), AROMA BOCA, INC., a Florida Profit Corporation (“AROMA BOCA”), MEIR
  YALOZ, individually (hereinafter “YALOZ”) and GIL RIBAK, individually, (hereinafter,
  “RIBAK”) (collectively, “Defendants”) and states as follows:

                                    I.   NATURE OF THE CASE
         1.          This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et
  seq. (“FLSA”) for Defendants’ failure to pay Plaintiff and other current and former similarly
  situated employees (“class members”) overtime wages for all time worked in excess of forty
  (40) hours in a workweek in violation of the FLSA. Plaintiffs brings this suit as a collective
  action pursuant to Section 216(b) of the FLSA.
         2.          The Fair Labor Standard Act of 1938, 29 U.S.C. § 201 et, seq. (“FLSA”) was
  enacted to ensure “the maintenance of the minimum standard of living necessary for health
  efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). The FLSA establishes
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 2 of 11




  minimum wage and overtime requirements for covered employees to achieve this broad remedial
  purpose. 29 U.S.C. §§ 206, 207. These provisions, and the private right of action granted to
  employees, prevent employers from pilfering rightfully earned wages of employees. See,
  Billingsley v. Citi Trends Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25, 2014).
         3.          As non-exempt employees, Plaintiff and the class members are entitled to the
  applicable overtime wage rate for each overtime hour they were suffered and permitted to work
  by Defendant. Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940,
  942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013) (“To be ‘employed’ includes when an
  employer ‘suffer[s] or permit[s] the [employee] to work’”).
         4.          Plaintiff, ZOILA HAON’s consent to act as Class Representative in this Section
  216(b)is attached as Exhibit A.
         5.          Plaintiff seeks conditional certification of the following class:

                         All non-exempt hourly paid employees, including
                         but not limited to: Deli Personnel, Cashiers,
                         Stockers, Baggers, Kitchen staff and Cleaning
                         personnel, who worked for Defendants at any
                         location during the relevant limitations period who
                         were not paid full and proper overtime compensation
                         for hours worked over forty (40) per workweek and
                         who were automatically deducted a thirty (30)
                         minute automatic meal break(s), although you did
                         not actually take these breaks.


                                II.   JURISDICTION AND VENUE

         6.     This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and
  28 U.S.C. §1331.
         7.     At all times pertinent to this Collective Action Complaint, the corporate Defendant,
  AROMA was an enterprise engaged in interstate commerce.
         8.     At all times pertinent to this Complaint, the corporate Defendant regularly owned
  and operated a business engaged in commerce or in the production of goods for commerce as
  defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).
         9.     Defendants operated a grocery market and catering store. Plaintiff’s work, and the
  work of the purported class members, involved handling on a regular and recurrent basis “goods”
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 3 of 11




  or “materials,” as defined by the FLSA, which were used commercially in Defendants’ business,
  and moved in interstate commerce.
          10.     At all times pertinent to this Collective Action Complaint, Defendants’ operated as
  an organization which sells and/or markets its services and/or goods to customers throughout the
  United States and also provides its services for goods sold and transported from across state lines
  of other states and the Defendants obtain and solicits funds from non-Florida sources, accepts
  funds from non-Florida sources, uses telephonic transmissions going over state lines to do its
  business, transmits funds out side the State of Florida, and otherwise regularly engages in interstate
  commerce, particularly with respect to its employees.
          11.     Upon information and belief, during the relevant time, the Defendants had an
  annual gross volume of sales made or business done of not less than $500,000.00, per annum, and,
  by virtue of working in interstate commerce, otherwise satisfies the FLSA’s coverage
  requirements.
          12.     The Defendants are subject to the jurisdiction of this Court because they engage in
  substantial and not isolated activity within the Southern District of Florida.
          13.       The Defendants are also subject to the jurisdiction of this Court because they
  operate, conduct, engage in, and/or carry-on business in the Southern District of Florida.
          14.        Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because at least one of
  Defendants maintains and transacts business in this district, and the events giving rise to Plaintiff’s
  claims occurred in this judicial district.
                                     III.        PARTIES

          A.             Plaintiff

          15.     At all times material hereto, HAON, was and continues to be a resident of Broward
  County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.
          16.      HAON, at all material times, was a covered, non-exempt employee of Defendants
  within the meaning of the FLSA, 29 U.S.C. § 203(e) and (g).
          17.      Defendants employed HAON as a non-exempt hourly paid employee in Cooper
  City, Florida and Boca Raton Raton, Florida.
          18.      During the Liability Period, HAON, and all others similarly situated non-exempt
  hourly paid employees, worked their scheduled hours and more, but were not paid for any hours
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 4 of 11




  over forty(40) per workweek because Defendants manipulated employees’ time records to reflect
  less hours than what were actually worked.
           B.              Defendants

           19.     At all times material hereto, corporate Defendant, AROMA MARKETING was
  conducting business in Cooper City, Florida in Broward County, Florida, as well as Boca Raton,
  Florida with its principal place of business in Cooper City, Florida.
           20.     Within the relevant time period, AROMA MARKETING has been a corporation
  organized under the laws of the State of Florida.
           21.     At all times relevant hereto, AROMA MARKETING has maintained offices and conducted
  business throughout Florida and within this judicial district and is therefore within the jurisdiction of this
  Court.
           22.     At all times relevant hereto, AROMA MARKETING was/is an “enterprise” as defined by
  Section 3(r)(1) of the FLSA, 29 U.S.C. §203(r)(1), and is an enterprise engaged in commerce, within the
  meaning of 3(s)(1)(A).
           23.     At all-time relevant hereto, AROMA MARKETING has two (2) or more employees who
  have handled goods that moved in interstate commerce.
           24.     At all times relevant hereto, AROMA MARKETING was Plaintiff’s “employer” as that
  term is defined by the FLSA, 29 U.S.C. §203(d).
           25.     At all times material hereto, corporate Defendant, AROMA BOCA was conducting
  business in Boca Raton, Florida in Palm Beach County, Florida,
           26.     Within the relevant time period, AROMA BOCA has been a corporation organized
  under the laws of the State of Florida.
           27.     At all times relevant hereto, AROMA BOCA has maintained offices and conducted
  business throughout Florida and within this judicial district and is therefore within the jurisdiction of this
  Court.
           28.     At all times relevant hereto, AROMA BOCA was/is an “enterprise” as defined by Section

  3(r)(1) of the FLSA, 29 U.S.C. §203(r)(1), and is an enterprise engaged in commerce, within the meaning

  of 3(s)(1)(A).

           29.     At all-time relevant hereto, AROMA BOCA has two (2) or more employees who have
  handled goods that moved in interstate commerce.
           30.     At all times relevant hereto, AROMA BOCA was Plaintiff’s “employer” as that term is
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 5 of 11



  defined by the FLSA, 29 U.S.C. §203(d).
         31.        YALOZ is a citizen and resident of Florida and has exerted a substantial amount
  of control over significant aspects of Defendants’ day to day operations during all relevant time
  periods.
         32.        Additionally, YALOZ controlled the finances and operations of Defendants.
         33.        In managing the day-to-day operations of Defendants, YALOZ made decisions
  concerning work, staffing, pay policies and compensation.
         34.        Defendant, YALOZ was engaged in business in the State of Florida.
         35.        RIBAK is a citizen and resident of Florida and has exerted a substantial amount
  of control over significant aspects of Defendants’ day to day operations during all relevant time
  periods.
         36.        Additionally, RIBAK controlled the finances and operations of Defendants.
         37.        In managing the day-to-day operations of Defendants, RIBAK made decisions
  concerning work, staffing, pay policies and compensation.
         38.        Defendant, RIBAK was engaged in business in the State of Florida.
         39.        On information and belief, YALOZ and RIBAK acted in all respects material to
  this action as the agent of the other, carried out a joint scheme, business plan or policy in material
  respects hereto, and the acts of YALOZ and RIBAK are legally attributable to each other.
         40.        On information and belief, AROMA MARKETING, AROMA BOCA, YALOZ
  and RIBAK acted in all respects material to this action as the agent of the other, carried out a joint
  scheme, business plan or policy in material respects hereto, and the acts of AROMA
  MARKETING, AROMA BOCA, YALOZ and RIBAK are legally attributable to each other.
         41.        The Defendants acted in all respects material to this action as the agent of the
  other, carried out a joint scheme, business plan or policy in material respects hereto, and the acts
  of each Defendant are all legally attributable to each other Defendant.
         42.        The unlawful acts alleged in this Complaint were committed by Defendants
  and/or Defendants’ officers, agents, employees, or representatives, while actively engaged in the
  management of Defendants’ business or affairs and with the authorization of the Defendants.
         43.     At all times material hereto, Defendants, were the employers of Plaintiff and the
  purported class members she seeks to represent.
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 6 of 11




         44.     At all times material hereto, Defendants were and continue to be “employer[s]”
  within the meaning of the FLSA.
         45.     At all times material hereto, Defendants knowingly and willfully failed to pay
  Plaintiff, and all similarly situated class members her/their lawfully earned overtime wages in
  conformance with the FLSA.
         46.     Defendants committed a willful and unlawful violation of the FLSA and, therefore,
  are liable for monetary damages.
         47.     At all times material hereto, corporate Defendants were, and continue to be, an
  “enterprise engaged in commerce” within the meaning of the FLSA.
         48.     At all times material hereto, the work performed by Plaintiff, and the purported
  class members, was directly essential to the business performed by Defendants.
         49.     Plaintiff fulfilled all conditions precedent to the institution of this action and/or such
  conditions have been waived.
                                      IV.     STATEMENT OF FACTS

         50.     Plaintiff was hired to work for Defendants from January 2017 through December
  11, 2020. Plaintiff was hired and scheduled for several hourly non-exempt positions on a daily,
  and weekly basis, including but not limited to the deli, cashier, Stocker, Bagger, Kitchen staff
  and Cleaning personnel, at the Defendants’ grocery market and catering store locations
  throughout South Florida.
         51.       There are numerous persons similarly situated to Plaintiff who are, or were,
  employed as non-exempt hourly paid employees for Defendants during the liability period.
         52.     Plaintiff, and all other similarly situated class members, were paid an hourly rate,
  and regularly worked overtime compensation, but Defendants manipulated their payroll
  documents to purport to pay overtime compensation when such was not, and is not, properly paid.
         53.     Defendants knowingly and willfully operated their business with a policy of not
  paying wages in conformance with the applicable law, to the Plaintiff and all similarly situated
  class members.
         54.     Defendants, YALOZ and RIBAK are/were supervisors and/or manager/owners
  who were involved in the day-to-day operations and/or were directly responsible for the
  supervision of Plaintiff and all similarly situated class members. Therefore, they are personally
  liable for the FLSA violations.
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 7 of 11




         55.        Defendants, YALOZ and RIBAK are/were directly involved in decisions affecting
  employee compensation and/or hours worked by Plaintiff and all other similarly situated class
  members.
         56.        Plaintiff has retained Richard Celler Legal, P.A. to represent her this litigation and
  has agreed to pay the firm a reasonable fee for its services.
                                   V.      FLSA COVERAGE

                      “The requirements to state a claim of a FLSA violation are quite
                       straightforward.” Sec'y of Labor v. Labbe, 319 F. App'x 761, 763
                       (11th Cir. 2008). To state a claim under the FLSA for unpaid
                       wages, an employee must allege (1) an employment
                       relationship; (2) that the employer or employee engaged in
                       interstate commerce and (3) that the employer failed to pay
                       overtime compensation and/or minimum wages. Id.


               A.      Employment Relationship

         57.           The FLSA defines the term “employer” to broadly include “any person acting
  directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C. 203(d).
         58.           In addition, Defendants are/were in the business of providing grocery marketing
  and catering service to customers, and that is the service that Plaintiffs, provide. These employees
  are fully integrated into Defendants’ business.
         59.           To ensure the highest customer service, satisfaction and companywide
  uniformity, Defendants dictated and directly managed the work of Plaintiff and all other similarly
  situated class members’ employment.
                       a. Training all employees.

                       c. Dictating the manner and type of clothing to wear.

                       d.   Supervising the work of each employee on a daily basis.

                       e.   Scheduling for all employees.

                       f. Pay for all employees.

                       g. Disciplining employees up to and including termination.

         60.           Defendants’ hired and paid Plaintiff, and other similarly situated employees of
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 8 of 11




  Defendants as Deli Personnel, Cashiers, Stockers, Baggers, Kitchen staff and Cleaning personnel,
  responsible for grocery marketing and catering services to Defendants’ customers in South Florida
  as well as throughout the State of Florida and across the United States.
          61.       On information and belief, Defendants are under common ownership and/or
  supervision of YALOZ and RIBAK and are organized for the sole purpose of providing grocery
  marketing and catering services.
          62.       On information and belief, Plaintiffs were paid for their work by Defendants.
          63.       Defendants determined Plaintiff’s and other similarly situated employees of
  Defendants rate of pay, managed payroll, and provided Workers’ Compensation insurance.
          64.       Both YALOZ and RIBAK, had all authority to, and regularly exercised that
  authority to hire or fire, determine rates of pay and manage payroll.
          65.       Based on the foregoing, Defendants are/is an employer as defined under the
  FLSA.
          66.       Based on the foregoing, YALOZ was/is an employer as defined under the FLSA.
          67        Based on the foregoing, RIBAK was/is an employer as defined under the FLSA.
          68.       Defendants are/were employers as defined under the FLSA.
          69.       “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the
  employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.
  Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).
          70.       Plaintiff and others similarity situated were employed by Defendants.
          71.       Specifically, Plaintiffs and others similarity situated employees were suffered
  and permitted to work at Defendants’ grocery market and catering stores on behalf of and for the
  sole benefit of Defendants.
          72.       Defendants also jointly employed Plaintiffs and other similarity situated non-
  exempt hourly paid employees.
          73.       At all times material to this action Defendants directly or indirectly, controlled
  and directed all aspects of the day to day employment of Plaintiffs and all others similarly situated
  non-exempt hourly paid employees, including: (i) timekeeping; (ii) payroll; (iii) disciplinary
  actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi) terms of
  compensation; (vii) human resources; (viii) hiring and firing; (vii) working conditions; and (viii)
  manner and method of such employees performance of their duties.
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 9 of 11




                                                 COUNT I
                        VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)
                         Plaintiff on behalf of herself and other similarly situated
                                                 Employees

          74.     Plaintiff repeats and realleges the above Paragraphs as if fully set forth herein.
          75.      Defendants’ do not pay its non-exempt hourly paid employees for all hours worked
  over forty (40) per workweek.
          76.     Plaintiff’s employment, and the employment of all similarly situated class
  members, with Defendants was to consist of a normal work week for which she should have
  received time and one-half for her hours worked in excess of the maximum hours provided for in
  the FLSA.
          77.        Defendants’ would automatically deduct a thirty (30) minute meal break from Plaintiff
  and other similarly situated employees, although Plaintiff and Defendants’ other non-exempt hourly paid
  employees did not actually take these breaks.
          78.     During Plaintiff’s employment, Plaintiff, and all other similarly situated class
  members, worked hours in excess of forty (40) per week for which she/they were not compensated
  at the statutory rate of time and one-half for all of her/their hours. Plaintiff, and all other similarly
  situated class members, was/were entitled to be paid at the rate of time and one-half for all her/their
  hours worked in excess of the maximum hours provided for in the FLSA.
          79.     Records, if any, concerning the number of hours worked by Plaintiff and all
  similarly situated class members, and the actual compensation paid to Plaintiff, and all similarly
  situated class members, are in the possession and custody of the Defendants.
          80.     Defendants knew of and/or showed a willful disregard for the provisions of the
  FLSA as evidenced by their failure to compensate Plaintiff, and all other similarly situated class
  members, at the statutory rate of time and one-half for all the hours she/they worked in excess of
  forty (40) hours per week when they knew or should have known such was due.
          81.     Defendants failed to properly disclose or apprise Plaintiff and all other similarly
  situated class members of her/their rights under the FLSA.
          82.     Prior to violating the FLSA, Defendants did not consult with an attorney to evaluate
  whether Plaintiff’s and all other similarly situated class members’ actual job duties and pay
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 10 of 11




   structure rendered him/them exempt from recovering payment for all overtime worked under the
   FLSA.
            83.    Prior to violating the FLSA, Defendants did not consult with the DOL to evaluate
   whether Plaintiff’s and all other similarly situated class members’ actual job duties and pay
   structure rendered her/them exempt from recovering payment for all overtime worked under the
   FLSA.
            84.    Prior to violating the FLSA, Defendants did not consult with an accountant to
   evaluate whether Plaintiff’s and all other similarly situated class members’ actual job duties and
   pay structure rendered her/them exempt from recovering payment for all overtime worked under
   the FLSA.
            85.    Based on the allegations above, Plaintiff and all other similarly situated class
   members are entitled to liquidated damages as Defendants have no objective or subjective good
   faith belief that their pay practices were following the FLSA.
            86.    Defendants have been sued for similar, if not identical overtime violations in the
   past.
            87.    Due to the willful and unlawful actions of the Defendants, Plaintiff, and all other
   similarly situated class members, has/have suffered damages in the amount not presently
   ascertainable of unpaid overtime wages, plus an equal amount as liquidated damages.
            88.    Plaintiff is entitled to an award of her reasonable attorney’s fees and costs pursuant
   to 29 U.S.C. § 216(b).
           WHEREFORE, Plaintiff, HAON respectfully requests that judgment be entered in her favor
   against the Defendants:
                    a.       Declaring that the Defendants violated the overtime provisions of 29
                             U.S.C. § 207;
                    b.       Conditionally certifying a class of all other similarly situated individuals
                             who were subjected to the common and illegal pay practices of
                             Defendants, giving rise to this lawsuit.
                    c.       Awarding Plaintiff and all other similarly situated class members,
                             overtime compensation in the amount calculated;
                    d.       Awarding Plaintiff and all other similarly situated class members
                             liquidated damages in the amount calculated;
Case 0:21-cv-60354-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 11 of 11




                e.     Awarding Plaintiff and all other similarly situated class members
                       reasonable attorney’s fees and costs and expenses of this litigation
                       pursuant to 29 U.S.C. § 216(b);
                f.     Awarding Plaintiff and all other similarly situated class members post-
                       judgment interest; and
                g.     Ordering any other and further relief this Court deems to be just and
                       proper.

                                 DEMAND FOR JURY TRIAL

              Plaintiff further demands a jury trial on all issues so triable as of right.

                      Dated this 15th day of February, 2021.

                                                      Respectfully submitted,

                                                      /s Noah E. Storch
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      RICHARD CELLER LEGAL, P.A.
                                                      10368 West State Road 84, Suite 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                       E-mail: noah@floridaovertimelawyer.com

                                                      Counsel for Plaintiff
